Citation Nr: 1533203	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-18 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating prior to April 6, 2012, a disability rating in excess of 20 percent from April 6, 2012 to February 20, 2014, and a disability rating in excess of 30 percent from February 20, 2014 for bilateral hearing loss disability.

REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a June 2012 rating decision, the Veteran's bilateral hearing loss disability was increased to 20 percent disabling, effective April 6, 2012.  In an April 2015 rating decision, the Veteran's bilateral hearing loss disability was increased to 30 percent disabling, effective February 20, 2014.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system (Virtual VA).  

In June 2014, this matter was remanded by the Board for further development.

In June 2014, the Board also remanded the issue of entitlement to service connection for a left shoulder disability.  In an April 2015 rating decision, the Appeals Management Center granted service connection for degenerative arthritis of the left shoulder.  As this decision represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The issue of entitlement to a disability rating in excess of 10 percent for a right knee disability has been raised by the record in an April 2013 statement, and the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a May 2015 VA eye examination report, but neither has been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also December 2014 Board remand.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Prior to April 6, 2012, audiometric examinations correspond to no greater than a level II hearing loss for the right ear, and no greater than a level IV hearing loss for the left ear.

2. From April 6, 2012 to June 26, 2013, audiometric examinations correspond to no greater than a level IV hearing loss for the right ear, and no greater than a level VIII hearing loss for the left ear.

3. From June 26, 2013, audiometric examinations correspond to no greater than a level VI hearing loss for the right ear, and no greater than a level VI hearing loss for the left ear.

4. The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating prior to April 6, 2012 for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2014).

2. The criteria for a disability rating in excess of 20 percent for bilateral hearing loss disability from April 6, 2012 to June 26, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2014).

3. The criteria for a disability rating of 30 percent, but no higher, for bilateral hearing loss from June 26, 2013 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2014).

4. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in December 2009.  The Veteran was notified of the evidence needed to substantiate his claim of service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, VA treatment records, and identified private treatment records have been associated with the evidence of record.  In April 2012, the Social Security Administration indicated that the Veteran's medical records had been destroyed.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded three VA audiological examinations during the appeal period, in May 2010, April 2012, and February 2015.  All three VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  These examination reports also discuss the functional impact of the Veteran's hearing loss on the ordinary conditions of his daily life, including his ability to work.  Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the May 2010, April 2012, and February 2015 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In the June 2014 remand, the Board instructed the AOJ to ask the Veteran to identify any private or VA treatment related to his hearing loss, and to undertake appropriate development to obtain any outstanding treatment records.  In an October 2014 letter, the Appeals Management Center asked the Veteran to submit a completed form for Authorization and Consent to Release Information to VA (VA Form 21-4142) for each private physician from whom he has received treatment for his hearing loss.  In an October 2014 statement, the Veteran indicated he had received treatment after his retirement from a military base (Fort Ritchie, Maryland) but that the base is now closed, and he did not know where those records could be located.  While the AOJ has not attempted to obtain records from Fort Ritchie, the Board notes that the base was closed in September 1998 pursuant to the 1995 Base Realignment and Closure (BRAC) Commission.  The Veteran filed his current claim in September 2009.  Thus, any records from treatment at the base would date between before September 1998, more than 10 years prior to receipt of the present claim.  Thus, these records are not relevant to the issue presently on appeal.   That is, the records would have no show the level of disability associated with his hearing loss during the time period at consideration in the present appeal.  Accordingly, the Board finds efforts to obtain any such treatment records are not necessary.   With respect to postservice VA medical records, VA treatment records from the Martinsburg VAMC dated March 2010 to May 2015 have been associated with the evidentiary record.

Finally, in the June 2014 remand, the Board instructed that after all of the Veteran's private and/or VA medical records were requested, and any obtained records were associated with the evidentiary record, the AOJ was to afford the Veteran a new VA examination to determine the current severity of the Veteran's bilateral hearing loss disability.  As discussed above, the Veteran was afforded a new VA audiological examination in February 2015, and the Board finds the February 2015 examination report be thorough, complete, and sufficient upon which to base a decision.

Given the October 2014 letter to the Veteran, the Veteran's October 2014 written response, the association of the Veteran's updated VA treatment records with the evidentiary record, the February 2015 VA audiologic examination and report, and the subsequent readjudication of the claim in April 2015, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.


Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

During his May 2013 hearing before the Board, the Veteran testified that his hearing was getting progressively worse since service. 

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

	a) Period from February 20, 2014

The most recent VA examination of record was conducted in February 2015.  At that time VA audiology examination, peritone thresholds, in decibels, were as 

follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
65
70
75
LEFT
50
60
60
80
85

The average of the peritone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 70 decibels in the right ear, and 71.25 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 74 percent for the left ear.

Applying the test results of the February 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level III for the right ear, and level VI for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 10 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

However, the alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86(a), would apply to the February 2015 VA examination results for both ears.  Applying the peritone threshold findings of the right ear audiometric examination to Table VIA of the Rating Schedule also results in a Roman numeric designation of level VI for the right ear.  Applying the peritone threshold findings of the left ear to the audiometric examination to Table VIA of the Rating Schedule would also result in a Roman numeric designation of Level VI.  38 C.F.R. § 4.85, Table VIA.  As the alternative method results in a higher numeral for the right ear, the alternative method for rating hearing loss is to be applied to the Veteran's right ear hearing impairment.  38 C.F.R. § 4.86.  Applying the Roman numeric designations for both ears to Table VII, the result is a 30 percent disability rating, but no greater, for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Based on this examination report, the RO assigned an effective date of February 20, 2014, for an increased rating for the Veteran's hearing loss disability. A rating in excess of 30 percent is not warranted during this period.

	b)  Period from April 6, 2012 to February 20, 2014

With respect to whether the evidence from April 2012 to February 2014, at the April 2012 VA audiology examination, peritone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
65
65
LEFT
50
55
60
90
80

The average of the peritone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 61 decibels in the right ear and 71 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 76 percent for the right ear, and 52 percent for the left ear.

Applying the test results of the April 2012 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level IV for the right ear, and level VIII for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 20 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86(a), would apply to the April 2012 VA examination results for both ears.  However, applying the peritone threshold findings of the right ear audiometric examination to Table VIA of the Rating Schedule also results in a Roman numeric designation of level IV for the right ear.  Applying the peritone threshold findings of the left ear to the audiometric examination to Table VIA of the Rating Schedule would result in a Roman numeric designation of level VI.  38 C.F.R. § 4.85, Table VIA.  As the alternative method does not result in the higher numeral for the left ear, it is not for application.  38 C.F.R. § 4.86.  These findings are consistent with no more than a 20 perempt disability evaluation under Table VII.  

The Board notes that in June 2013, the Veteran underwent audiometric testing for a VA audiology consultation.  The Veteran reported that since the start of other medical problems, his hearing had substantially declined.  At the June 2013 VA audiology consultation, peritone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
70
80
LEFT
50
60
65
90
80

The average of the peritone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 72.5 decibels in the right ear, and 73.75 decibels in the left ear.  Although the June 2013 audiology consultation note indicates that speech audiometry testing was performed, it does not appear that the Maryland CNC word list was used.  Because speech recognition scores using the Maryland CNC word list were not obtained, the test results of the June 2013 VA audiometric examination is inadequate for rating purposes.  38 C.F.R. § 4.85.  

Nevertheless, the Board observes that the average peritone threshold findings contained in this examination are more consistent with the later February 2015 examination than the previous April 2012 examination.  That is, peritone threshold average in the right ear had increased from 61 decibels to 72.5 decibels in June 2013 (Right ear average pure tone was 70 decibels in February 2015).  Accordingly, the Board finds, giving the Veteran the benefit of the doubt, that the June 2013 examination is when the evidence first shows that an increase in severity of the Veteran's hearing loss such that a higher rating was warranted.  Accordingly, a 30 percent disability rating, but no greater, is warranted for the period from June 26, 2013.  


	c)  Period prior to April 6, 2012

Following his claim for service connection, the Veteran was afforded a VA audiological examination in May 2010.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
50
65
70
LEFT
45
60
50
85
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 60 decibels in the right ear, and 67.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent for the right ear, and 80 percent for the left ear.

Applying the test results of the May 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level II for the right ear, and level IV for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  In light of the foregoing, the Board concludes that the criteria for a compensable rating during this period is not warranted.  

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the May 2010 VA examination results.

	d)  Conclusions

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  The Board has considered the Veteran's VA treatment records, however only a May 2011 VA audiological treatment note contains audiometric testing results, but it does not include speech recognition scores on the Maryland CNC word list, and therefore cannot be used to rate the Veteran's bilateral hearing loss under 38 C.F.R. § 4.85.  Further, although the full pure tone audiometric test results were reported, based on those results the alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment would apply to the Veteran's right ear only.  38 C.F.R. § 4.86.  Therefore, the May 2011 VA audiology consultation examination is not adequate for rating purposes.

Accordingly, the evidence of record does not support a compensable rating prior to April 6, 2012, or a disability rating in excess of 20 percent from April 6, 2012 to June 26, 2013 for hearing impairment.  However, the evidence of record does support a disability rating of 30 percent, but no higher, beginning June 26, 2013 for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  Noteably, most recent in February 2015, the VA examination notes reported difficulties watching television and communicating with other while the May 2010 examination report notes that the Veteran was likely to need face to face conversations for better speech understanding.  The Veteran provided similar testimony during his hearing before the Board.  On the other hand, the April 2012 examination report notes that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including his ability to work.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, and it affects his activities of daily living, including requiring the Veteran to engage in face-to-face conversations in order to better understand speech, impairing his ability to communicate with others in public and at home, and to hear the television.  See February 2015 VA examination report; June 2013 VA audiology consultation note; May 2013 videoconference hearing testimony; May 2011 VA audiology consultation note; May 2010 VA examination report.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for macular degeneration, degenerative arthritis of the left shoulder, osteoarthritis of the left and right knees, and tinnitus.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Although the May 2010 and February 2015 VA examiners noted that the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, neither examiner indicated that the Veteran is unable to work due to his bilateral hearing loss.  Further, the Veteran has not put forth statements indicating that he believes his service-connected bilateral hearing loss renders him unemployable.  The evidence of record indicates the Veteran retired in 2012 because he was unable to see well enough to work.  See May 2015 VA eye examination report.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss disability prior to April 6, 2012 is denied.

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss disability from April 6, 2012 to June 26, 2013 is denied.

Entitlement to a disability rating of 30 percent, but no higher, for bilateral hearing loss disability from June 26, 2013 is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


